81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
-8',&,$/ :$7&+ ,1&               
                                    
                  3ODLQWLII        
                                    
      Y                                           &LYLO $FWLRQ 1R  $%-
                                    
86 '(3$570(17 2) 67$7(           
                                    
                  'HIHQGDQW        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                          0(025$1'80 23,1,21 	 25'(5

       3HQGLQJ EHIRUH WKH &RXUW LV GHIHQGDQW 86 'HSDUWPHQW RI 6WDWH¶V PRWLRQ SXUVXDQW WR

)HGHUDO 5XOH RI &LYLO 3URFHGXUH H IRU UHFRQVLGHUDWLRQ RI WKH &RXUW¶V 0DUFK   RUGHU

JUDQWLQJ LQ SDUW DQG GHQ\LQJ LQ SDUW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW 'HI¶V 0RW IRU

5HFRQ 	 WR $OWHU - >'NW  @ ³'HI¶V 0RW´ 7KH &RXUW SUHYLRXVO\ FRQFOXGHG WKDW WZR

GRFXPHQWV WKDW GHIHQGDQW UHGDFWHG SXUVXDQW WR )UHHGRP RI ,QIRUPDWLRQ $FW ³)2,$´ ([HPSWLRQ

 ZHUH QRW H[HPSW DQG LW RUGHUHG GHIHQGDQW WR SURGXFH WKH WZR GRFXPHQWV ± & DQG

& ± WR SODLQWLII See Judicial Watch, Inc. v. U.S. Dep’t of State  ) 6XSS G 

± ''& 

       1RZ WKH DJHQF\ FRQWHQGV WKDW WKH LQIRUPDWLRQ ZLWKKHOG IURP WKRVH WZR GRFXPHQWV LV

FRYHUHG E\ )2,$ ([HPSWLRQ  LW ZDV FODVVLILHG DW WKH WLPH GHIHQGDQW SURGXFHG WKH UHGDFWHG

GRFXPHQWV WR SODLQWLII DQG ZKHQ GHIHQGDQW ILOHG LWV PRWLRQ IRU VXPPDU\ MXGJPHQW %DVHG RQ WKH

&RXUW¶V UHYLHZ RI WKH 6WDWH 'HSDUWPHQW¶V VXSSRUWLQJ GHFODUDWLRQ DV ZHOO DV WKH &RXUW¶V SUHYLRXV

UHYLHZ RI WKH LQIRUPDWLRQ VRXJKW WR EH ZLWKKHOG GXULQJ DQ in camera LQVSHFWLRQ WKH &RXUW ILQGV

WKDW WKH 6WDWH 'HSDUWPHQW IDLOHG WR LQYRNH ([HPSWLRQ  GXH WR KXPDQ HUURU DQG WKDW GLVFORVXUH RI

WKH UHGDFWHG LQIRUPDWLRQ ZRXOG WKUHDWHQ QDWLRQDO VHFXULW\ 7KHUHIRUH WKH &RXUW FRQFOXGHV WKDW LW
LV DSSURSULDWH WR UHFRQVLGHU LWV SULRU UXOLQJ DQG LW KDV GHWHUPLQHG WKDW WKH ZLWKKHOG PDWHULDO IDOOV

ZLWKLQ WKH VFRSH RI )2,$ ([HPSWLRQ  $FFRUGLQJO\ GHIHQGDQW¶V PRWLRQ IRU UHFRQVLGHUDWLRQ LV

JUDQWHG DQG GHIHQGDQW QHHG QRW GLVFORVH WKH UHGDFWHG LQIRUPDWLRQ ZLWKLQ & DQG

& WR SODLQWLII

                                        %$&.*5281'

       2Q 6HSWHPEHU   SODLQWLII LQLWLDWHG WKLV DFWLRQ DJDLQVW GHIHQGDQW XQGHU )2,$ VHHNLQJ

UHFRUGV UHODWLQJ WR QRWHV RU UHSRUWV FUHDWHG LQ UHVSRQVH WR WKH 6HSWHPEHU   DWWDFN RQ WKH

8QLWHG 6WDWHV &RQVXODWH LQ %HQJKD]L /LE\D &RPSO >'NW  @   2YHU WKH QH[W \HDU DQG D KDOI

GHIHQGDQW SURGXFHG GRFXPHQWV WR SODLQWLII XQWLO LW GHWHUPLQHG WKDW LW KDG FRPSOHWHG SURFHVVLQJ WKH

)2,$ UHTXHVW See -RLQW 6WDWXV 5HSRUW >'NW  @

       2Q -XQH   GHIHQGDQW PRYHG IRU VXPPDU\ MXGJPHQW 'HI¶V 0HP RI 3 	 $ LQ

6XSS RI 'HI¶V 0RW IRU 6XPP - >'NW  @ ³'HI¶V 0HP´ DQG SODLQWLII ILOHG D FURVVPRWLRQ

IRU VXPPDU\ MXGJPHQW RQH PRQWK ODWHU LQ ZKLFK LW FKDOOHQJHG WKH 6WDWH 'HSDUWPHQW¶V ZLWKKROGLQJ

RI FHUWDLQ UHVSRQVLYH UHFRUGV XQGHU )2,$ ([HPSWLRQV  DQG  3O¶V &URVV0RW IRU 6XPP -

>'NW  @ ³3O¶V &URVV0RW´ 3O¶V 0HP RI 3 	 $ LQ 2SS WR 'HI¶V 0HP >'NW  @ ³3O¶V

&URVV0HP´ 8OWLPDWHO\ SODLQWLII QDUURZHG LWV FKDOOHQJH WR ZLWKKROGLQJV XQGHU ([HPSWLRQ ¶V

GHOLEHUDWLYH SURFHVV SULYLOHJH RQ WKH JURXQGV WKDW WKH JRYHUQPHQW PLVFRQGXFW H[FHSWLRQ DSSOLHG

3O¶V 5HSO\ WR 'HI¶V 2SS WR 3O¶V &URVV0RW >'NW  @ ³3O¶V &URVV5HSO\´ DW ± $OVR

SODLQWLII VSHFLILFDOO\ FKDOOHQJHG WKH ZLWKKROGLQJ RI HLJKW LGHQWLFDO SDUDJUDSKV LQ WZR GLIIHUHQW

HPDLOV ZKLFK ZHUH VXPPDULHV RI FDOOV EHWZHHQ WKH 3UHVLGHQW RI WKH 8QLWHG 6WDWHV DQG WKH




      ,Q LWV FURVVUHSO\ SODLQWLII DVVHUWHG WKDW LW ZDV ³VDWLVILHG WKDW >G@HIHQGDQW KDV QRZ PHW LWV
EXUGHQ RI SURRI RQ LWV ([HPSWLRQ  FODLPV´ DQG WKDW WKH RQO\ UHPDLQLQJ LVVXHV UHYROYHG DURXQG
GHIHQGDQW¶V ZLWKKROGLQJV XQGHU ([HPSWLRQ ¶V GHOLEHUDWLYH SURFHVV SULYLOHJH 3O¶V &URVV5HSO\
DW 
                                                 
3UHVLGHQWV RI /LE\D DQG (J\SW LQ WKH DIWHUPDWK RI WKH %HQJKD]L DWWDFN DUJXLQJ WKDW ([HPSWLRQ ¶V

GHOLEHUDWLYH SURFHVV SULYLOHJH VLPSO\ GLG QRW DSSO\ WR WKRVH GRFXPHQWV 3O¶V &URVV0HP DW ±

 3O¶V &URVV5HSO\ DW  ± see also 'HI¶V 0HP DW ±

       $IWHU DQ in camera UHYLHZ RI WKH GRFXPHQWV ZLWKKHOG RU UHGDFWHG XQGHU ([HPSWLRQ  WKH

&RXUW JUDQWHG LQ SDUW DQG GHQLHG LQ SDUW ERWK PRWLRQV IRU VXPPDU\ MXGJPHQW Judicial Watch,

Inc.  ) 6XSS G DW  7KH &RXUW FRQFOXGHG WKDW WKH JRYHUQPHQW PLVFRQGXFW H[HPSWLRQ

ZDV LQDSSOLFDEOH LQ )2,$ FDVHV DQG WKDW WKH WZR GRFXPHQWV DW LVVXH ZHUH QRW H[HPSW XQGHU

([HPSWLRQ ¶V GHOLEHUDWLYH SURFHVV SULYLOHJH Id. DW ± 7KHUHIRUH WKH &RXUW RUGHUHG SODLQWLII

WR SURGXFH WKH WZR GRFXPHQWV WR SODLQWLII Id. DW ±

       2Q $SULO   GHIHQGDQW ILOHG WKH SHQGLQJ PRWLRQ DUJXLQJ WKDW UHFRQVLGHUDWLRQ LV

QHFHVVDU\ ³LQ RUGHU WR SHUPLW >WKH 6WDWH 'HSDUWPHQW@ WR DSSO\ ([HPSWLRQ  WR FHUWDLQ FODVVLILHG

LQIRUPDWLRQ ZKLFK ZDV SUHYLRXVO\ ZLWKKHOG RQO\ SXUVXDQW WR ([HPSWLRQ ´ LQ RUGHU WR SUHYHQW

FRPSURPLVLQJ WKH QDWLRQ¶V IRUHLJQ UHODWLRQV RU QDWLRQDO VHFXULW\ 'HI¶V 0RW DW ± 'HIHQGDQW

PDLQWDLQV WKDW ³>W@KH LQDGYHUWHQW RPLVVLRQ RI WKH ([HPSWLRQ  DVVHUWLRQ ZLWK UHVSHFW WR >WKH@ WZR

GRFXPHQWV ZDV WKH W\SH RI µSXUH PLVWDNH¶ WKDW FDQ EH UHPHGLHG RQ UHFRQVLGHUDWLRQ´ Id. DW 

3ODLQWLII RSSRVHG WKH PRWLRQ RQ 0D\   DUJXLQJ WKDW GHIHQGDQW¶V IDLOXUH WR DVVHUW ([HPSWLRQ

 ZDV GHOLEHUDWH DQG SDUW RI D ³FRQWHPSRUDQHRXV HIIRUW E\ >G@HIHQGDQW WR DYRLG GHVLJQDWLQJ HPDLOV

IURP 6HFUHWDU\ &OLQWRQ¶V XQRIILFLDO VHUYHU DV FODVVLILHG´ 3O¶V 0HP RI 3 	 $ LQ 2SS WR 'HI¶V

0RW >'NW  @ ³3O¶V 2SS´    2Q 0D\   WKH 6WDWH 'HSDUWPHQW ILOHG D UHSO\ 'HI¶V

5HSO\ LQ 6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V 5HSO\´

                                  67$1'$5' 2) 5(9,(:

       ³0RWLRQV XQGHU )HG 5 &LY 3 H DUH GLVIDYRUHG DQG UHOLHI IURP MXGJPHQW LV JUDQWHG

RQO\ ZKHQ WKH PRYLQJ SDUW\ HVWDEOLVKHV H[WUDRUGLQDU\ FLUFXPVWDQFHV´ Niedermeier v. Office of



                                                
Max S. Baucus  ) 6XSS G   ''&  FLWLQJ Anyanwutaku v. Moore  )G

  '& &LU  ³$ 5XOH H PRWLRQ LV GLVFUHWLRQDU\ DQG QHHG QRW EH JUDQWHG XQOHVV

WKH GLVWULFW FRXUW ILQGV WKDW WKHUH LV DQ LQWHUYHQLQJ FKDQJH RI FRQWUROOLQJ ODZ WKH DYDLODELOLW\ RI

QHZ HYLGHQFH RU WKH QHHG WR FRUUHFW D FOHDU HUURU RU SUHYHQW PDQLIHVW LQMXVWLFH´ Ciralsky v. CIA

 )G   '& &LU  TXRWLQJ Firestone v. Firestone  )G   '& &LU

 5XOH H ³PD\ QRW EH XVHG WR UHOLWLJDWH ROG PDWWHUV RU WR UDLVH DUJXPHQWV RU SUHVHQW

HYLGHQFH WKDW FRXOG KDYH EHHQ UDLVHG SULRU WR WKH HQWU\ RI MXGJPHQW´ Exxon Shipping Co. v. Baker

 86   Q  TXRWLQJ  & :ULJKW 	 $ 0LOOHU )HG 3UDF 	 3URF  

± G HG  5DWKHU PRWLRQV WR DOWHU RU DPHQG D MXGJPHQW ³DUH LQWHQGHG WR SHUPLW WKH

FRXUW WR FRUUHFW HUURUV RI IDFW DSSHDULQJ RQ WKH IDFH RI WKH UHFRUG RU HUURUV RI ODZ´ Hammond v.

Kempthorne  ) 6XSS G   ''&  TXRWLQJ Indep. Petroleum Ass’n of Am. v.

Babbit  )5'   ''& 

                                             $1$/<6,6

        $V D JHQHUDO UXOH DQ DJHQF\ ³PXVW DVVHUW DOO H[HPSWLRQV DW WKH VDPH WLPH LQ WKH RULJLQDO

GLVWULFW FRXUW SURFHHGLQJV´ August v. FBI  )G   '& &LU  TXRWLQJ Maydak

v. DOJ  )G  ± '& &LU  +RZHYHU WKH '& &LUFXLW KDV ³DYRLGHG DGRSWLQJ

D µULJLG ³SUHVV LW DW WKH WKUHVKROG RU ORVH LW IRU DOO WLPHV DSSURDFK´ WR    DJHQFLHV¶ )2,$ H[HPSWLRQ

FODLPV¶´ Id. TXRWLQJ Senate of Puerto Rico v. DOJ  )G   '& &LU  5DWKHU

LW KDV UHFRJQL]HG FHUWDLQ VLWXDWLRQV LQ ZKLFK DQ DJHQF\ PLJKW UDLVH H[HPSWLRQV IRU WKH ILUVW WLPH RQ

DSSHDO See id. DW  2I SDUWLFXODU UHOHYDQFH WR GHIHQGDQW¶V PRWLRQ IRU UHFRQVLGHUDWLRQ WKH &RXUW

RI $SSHDOV KDV ³UHFRJQL]HG WKDW µWKHUH FRXOG EH FLUFXPVWDQFHV ZKHUH WKURXJK SXUH PLVWDNH WKH

>J@RYHUQPHQW DWWRUQH\V KDG QRW LQYRNHG WKH FRUUHFW H[HPSWLRQ LQ WKH GLVWULFW FRXUW¶´ Id. TXRWLQJ

Jordan v. DOJ  )G   '& &LU 



                                                   
                >,@I WKH YDOXH RI WKH PDWHULDO ZKLFK RWKHUZLVH ZRXOG EH VXEMHFW WR GLVFORVXUH
                ZHUH REYLRXVO\ KLJK HJ FRQILGHQWLDO LQIRUPDWLRQ FRPSURPLVLQJ WKH
                QDWLRQ¶V IRUHLJQ UHODWLRQV RU QDWLRQDO VHFXULW\ DQG LW DSSHDUHG KLJKO\ OLNHO\
                >LW@ ZDV LQWHQGHG WR EH SURWHFWHG E\ RQH RI WKH QLQH HQXPHUDWHG H[HPSWLRQV
                WKHQ    WKH DSSHOODWH FRXUW ZRXOG KDYH GLVFUHWLRQ WR ³UHPDQG WKH FDXVH
                DQG UHTXLUH VXFK IXUWKHU SURFHHGLQJV WR EH KDG DV PD\ EH MXVW XQGHU WKH
                FLUFXPVWDQFHV´

Id. TXRWLQJ Jordan  )G DW  LQWHUQDO FLWDWLRQ RPLWWHG 6R ORQJ DV WKH JRYHUQPHQW¶V

IDLOXUH WR LQYRNH WKH SURSHU H[HPSWLRQ ZDV D UHVXOW RI ³KXPDQ HUURU´ DQG ³ZDV QRW DQ HIIRUW WR JDLQ

D WDFWLFDO DGYDQWDJH´ DQG WKH JRYHUQPHQW KDV ³WDNHQ VWHSV WR HQVXUH WKDW LW GRHV QRW PDNH WKH VDPH

PLVWDNH DJDLQ´ WKH FDVH ZLOO EH UHPDQGHG WR WKH GLVWULFW FRXUW WR FRQVLGHU WKH DSSOLFDELOLW\ RI WKH

QHZO\ UDLVHG H[HPSWLRQ Id. DW ±

        7KH '& &LUFXLW KDV QRW SURYLGHG DQ\ H[SOLFLW JXLGDQFH RQ WKH TXHVWLRQ RI ZKHWKHU WR

DFFHSW DQ DJHQF\¶V EHODWHG DVVHUWLRQ RI D )2,$ H[HPSWLRQ RQ D PRWLRQ IRU UHFRQVLGHUDWLRQ See

Sussman v. U.S. Marshals Serv.  )G   '& &LU  VXJJHVWLQJ WKDW LQYRFDWLRQ

RI D QHZ H[HPSWLRQ RQ UHFRQVLGHUDWLRQ LV ³SURSHU´ EDVHG RQ ³ORJLF XQGHUO\LQJ >WKH &LUFXLW¶V@

FDVHV    DW OHDVW ZKHUH WKH GLVWULFW FRXUW FKRRVHV WR HQWHUWDLQ WKH QHZ DUJXPHQW´ EHFDXVH WKH

GLVWULFW FRXUW ³LV YHVWHG ZLWK D ODUJH PHDVXUH RI GLVFUHWLRQ LQ GHFLGLQJ ZKHWKHU WR JUDQW´ D PRWLRQ

IRU UHFRQVLGHUDWLRQ TXRWLQJ Twelve John Does v. Dist. of Columbia  )G   '&

&LU  see also Citizens for Responsibility & Ethics in Wash. v. DOJ  )G   '&

&LU  UHFRJQL]LQJ WKDW WKHUH DUH H[FHSWLRQV WR WKH JHQHUDO UXOH WKDW WKH JRYHUQPHQW PXVW DVVHUW

DOO H[HPSWLRQV DW WKH VDPH WLPH EXW UHMHFWLQJ WKH JRYHUQPHQW¶V DWWHPSW RQ UHPDQG DIWHU DSSHDO LQ

WKH DEVHQFH RI DQ H[SODQDWLRQ IRU LWV LQLWLDO IDLOXUH WR GR VR

        $V RWKHU FRXUWV LQ WKLV GLVWULFW KDYH QRWHG ³D GLVWULFW FRXUW UHWDLQV WKH GLVFUHWLRQ´ WR

GHWHUPLQH ZKHWKHU ³DQ XQWLPHO\ DVVHUWLRQ KDV EHHQ IRUIHLWHG´ RQ UHFRQVLGHUDWLRQ See, e.g.

Shapiro v. DOJ 1R   :/  DW  ''& 0D\   Cuban v. SEC 

) 6XSS G  ± ''&  SHUPLWWLQJ DJHQF\ WR DGYDQFH D QHZ H[HPSWLRQ LQ OLJKW RI

                                                   
WKH LPSRUWDQFH RI SURWHFWLQJ LQIRUPDWLRQ LQ WKH UHSRUW Judicial Watch, Inc. v. U.S. Dep’t of

Energy  ) 6XSS G  ± ''&  GHQ\LQJ PRWLRQ IRU UHFRQVLGHUDWLRQ EHFDXVH

WKH JRYHUQPHQW RIIHUHG ³QR H[SODQDWLRQ IRU LWV IDLOXUH WR UDLVH WKH SUHVLGHQWLDO FRPPXQLFDWLRQV

SULYLOHJH SULRU WR WKH &RXUW¶V UXOLQJ RQ DOO RI WKH SDUWLHV¶ PRWLRQV IRU VXPPDU\ MXGJPHQW´ 2QH

FRXUW LQ WKLV GLVWULFW KDV REVHUYHG WKDW RQ UHFRQVLGHUDWLRQ

               >E@DVLF SULQFLSOHV RI IDLUQHVV HIILFLHQF\ DQG ILQDOLW\ PRUHRYHU ± SULQFLSOHV
               LQKHUHQW LQ WKH UXOHV RI FLYLO SURFHGXUH WKDW DSSO\ ZLWK H[WUD IRUFH LQ WKH
               FRQWH[W RI )2,$ OLWLJDWLRQ ± FRXQVHO LQ IDYRU RI UHTXLULQJ WKH JRYHUQPHQW
               WR PDNH VRPH WKUHVKROG VKRZLQJ RI JRRG FDXVH WR DYRLG D ILQGLQJ RI
               IRUIHLWXUH 6XFK D VKRZLQJ QHHG QRW EH DQ RQHURXV UHTXLUHPHQW 7KH
               JRYHUQPHQW PLJKW LQ VRPH FDVHV DUJXH WKDW LWV IDLOXUH WR UDLVH D )2,$
               H[HPSWLRQ HDUOLHU ZDV DQ LQDGYHUWHQW HUURU RU WKDW VRPH LQWHUYHQLQJ FKDQJH
               LQ ODZ RU IDFW H[FXVHV LW RU WKDW WKH FRQVHTXHQFHV RI QRW SHUPLWWLQJ DQ
               XQWLPHO\ DVVHUWLRQ ZRXOG EH ³GLUH´ LQGHHG WKH UHDVRQLQJ HPSOR\HG LQ
               August DQG Maydak VXSSRUWV H[DFWO\ WKHVH DUJXPHQWV

Shapiro  :/  DW  ILUVW FLWLQJ August  )G DW  WKHQ FLWLQJ Maydak 

)G DW 

       ,Q OLJKW RI DOO RI WKHVH DXWKRULWLHV DQG LQ SDUWLFXODU WKH IDFW WKDW WKH QDWLRQDO VHFXULW\

H[HPSWLRQ LV LQYROYHG WKH &RXUW ILQGV LW DSSURSULDWH WR UHYLHZ WKLV LVVXH QRZ

,     7KH &RXUW ZLOO UHFRQVLGHU LWV SULRU UXOLQJ

       7XUQLQJ WR WKH WZR GRFXPHQWV WKDW WKH DJHQF\ VHHNV WR NHHS UHGDFWHG WKH 6WDWH 'HSDUWPHQW

KDV GHVFULEHG WKH LQIRUPDWLRQ FRQWDLQHG ZLWKLQ WKHP LQ GHWDLO DQG LW KDV H[SODLQHG WKH UHDVRQV

ZK\ WKH DJHQF\ IDLOHG WR DVVHUW ([HPSWLRQ  RULJLQDOO\ See 'HFO RI (ULF ) 6WHLQ >'NW  @

³6WHLQ 'HFO´ 7KH &RXUW ILQGV WKDW WKH 6WDWH 'HSDUWPHQW IDLOHG WR LQYRNH ([HPSWLRQ  GXH WR

SXUH KXPDQ HUURU DQG WKDW GLVFORVXUH RI WKH UHGDFWHG LQIRUPDWLRQ ZRXOG WKUHDWHQ QDWLRQDO VHFXULW\

7KHUHIRUH WKH &RXUW FRQFOXGHV WKDW LW LV DSSURSULDWH WR UHFRQVLGHU LWV SULRU UXOLQJ

       'RFXPHQWV & DQG & DUH HPDLO FKDLQV WKDW FRQWDLQ DQ HPDLO PHVVDJH

GDWHG 6HSWHPEHU   IURP 'HQLV 5 0F'RQRXJK WR WKUHH KLJKOHYHO 6WDWH 'HSDUWPHQW


                                                  
RIILFLDOV ³0F'RQRXJK HPDLO´ 6WHLQ 'HFO   7KH 0F'RQRXJK HPDLO FRQWDLQV VXPPDULHV RI

WZR VHSDUDWH FDOOV EHWZHHQ WKH 3UHVLGHQW RI WKH 8QLWHG 6WDWHV DQG WKH 3UHVLGHQWV RI /LE\D DQG

(J\SW Id. 7KH 0F'RQRXJK HPDLO ZDV SDUW RI DQRWKHU HPDLO FKDLQ SURGXFHG LQ WKLV FDVH GRFXPHQW

& ZKLFK ZDV UHGDFWHG DV FODVVLILHG SXUVXDQW WR ([HPSWLRQ  Id.   7KH 6WDWH

'HSDUWPHQW¶V GHFODUDQW H[SODLQHG WKDW WKH LPSRUWDQW QDWLRQDO VHFXULW\ LQWHUHVWV WKDW SUHYHQWHG

GLVFORVXUH RI WKH 0F'RQRXJK HPDLO ZLWKLQ & ³DSSO>\@ ZLWK HTXDO IRUFH WR WKH WH[W DV LW

DSSHDUV LQ GRFXPHQWV & DQG &´ See id.  ± +H REVHUYHG WKDW FHUWDLQ

LQIRUPDWLRQ ZLWKKHOG GHDOW ZLWK WKH ³VHFXULW\ VLWXDWLRQ LQ (J\SW LQFOXGLQJ GLVFXVVLRQV ZLWK IRUHLJQ

JRYHUQPHQW RIILFLDOV FRQGXFWHG ZLWK DQ LPSOLFLW H[SHFWDWLRQ RI FRQILGHQWLDOLW\´ Id.   +H VWDWHG

WKDW GLVFORVXUH RI WKDW LQIRUPDWLRQ FRXOG KXUW IRUHLJQ UHODWLRQV DQG OHDG WR IRUHLJQ RIILFLDOV EHLQJ

OHVV ZLOOLQJ WR ³IXUQLVK LQIRUPDWLRQ LPSRUWDQW WR WKH FRQGXFW RI 86 IRUHLJQ UHODWLRQV´ Id.

)XUWKHU GLVFORVXUH FRXOG ³LQMHFW IULFWLRQ LQWR RU FDXVH VHULRXV GDPDJH WR D QXPEHU RI >@ ELODWHUDO

UHODWLRQVKLSV ZLWK FRXQWULHV ZKRVH FRRSHUDWLRQ LV LPSRUWDQW WR 86 QDWLRQDO VHFXULW\ LQFOXGLQJ

VRPH LQ ZKLFK SXEOLF RSLQLRQ PLJKW QRW FXUUHQWO\ IDYRU FORVH FRRSHUDWLRQ ZLWK WKH 8QLWHG 6WDWHV´

Id.

       7KH 6WDWH 'HSDUWPHQW¶V GHFODUDQW DOVR DYHUUHG WKDW WKH GRFXPHQWV ³VKRXOG KDYH >EHHQ@

PDUNHG    DV FODVVLILHG´ DQG WKDW WKLV ³RYHUVLJKW RFFXUUHG EHFDXVH RI D FRQIOXHQFH RI XQLTXH

FLUFXPVWDQFHV UHODWHG WR WKH SURFHVVLQJ RI HPDLOV SURYLGHG WR WKH 'HSDUWPHQW E\ IRUPHU 6HFUHWDU\

RI 6WDWH +LOODU\ 5RGKDP &OLQWRQ´ 6WHLQ 'HFO   6SHFLILFDOO\ & DQG & ZHUH

DPRQJ WKH HPDLOV SURYLGHG E\ IRUPHU 6HFUHWDU\ &OLQWRQ LQ UHVSRQVH WR D UHTXHVW IURP WKH

'HSDUWPHQW RI 6WDWH ZKLOH & EHFDXVH LW GRHV QRW FRQWDLQ DQ\ HPDLO PHVVDJHV WR RU IURP

6HFUHWDU\ &OLQWRQ ZDV QRW SDUW RI WKH HPDLOV SURYLGHG WR WKH 6WDWH 'HSDUWPHQW E\ KHU Id.  

'RFXPHQWV & DQG & ZHUH UHVSRQVLYH WR UHTXHVWV RI WKH +RXVH 6HOHFW



                                                 
&RPPLWWHH RQ %HQJKD]L DQG ZHUH RULJLQDOO\ FRPSLOHG DQG UHYLHZHG LQ UHVSRQVH WR FRQJUHVVLRQDO

UHTXHVWV Id.   7KH GRFXPHQWV ZHUH WKHQ UHYLHZHG IRU H[HPSW LQIRUPDWLRQ LQ WKLV FDVH DQG

ZHUH SURGXFHG ZLWK WKH VDPH UHGDFWLRQV DV WKH YHUVLRQV JLYHQ WR &RQJUHVV Id.  ± ,Q

FRPSDULVRQ GRFXPHQW & ZDV UHFHLYHG IURP D GLIIHUHQW FXVWRGLDQ DQG UHYLHZHG E\ D

GLIIHUHQW )2,$ WHDP DQG LW ZDV SURGXFHG D IHZ ZHHNV DIWHU & DQG & Id.  

7KH LQIRUPDWLRQ LQ & ZDV UHGDFWHG SXUVXDQW WR ([HPSWLRQ  EHFDXVH RI LWV FODVVLILHG

FRQWHQW DQG WKH LQIRUPDWLRQ UHGDFWHG LQ & DQG & LV WKH VDPH DV WKH LQIRUPDWLRQ

UHGDFWHG LQ & Id.  ± 0RUHRYHU WKH UHGDFWHG LQIRUPDWLRQ ZLWKLQ DOO WKUHH

GRFXPHQWV KDG EHHQ FODVVLILHG DV RI 0D\   ZKLFK ZDV EHIRUH WKH GRFXPHQWV KDG EHHQ

SURGXFHG WR SODLQWLII Id.     

       $FFRUGLQJ WR WKH 6WDWH 'HSDUWPHQW¶V GHFODUDQW WKLV PLVWDNH RFFXUUHG EHFDXVH WKH DJHQF\

³ZDV IDFLQJ HQRUPRXV WLPH SUHVVXUH WR SURGXFH DSSUR[LPDWHO\  &OLQWRQ HPDLOV WR WKH SXEOLF

RQ LWV ZHEVLWH DQG ODERULQJ XQGHU D YHU\ KHDY\ )2,$ ZRUNORDG DW WKH WLPH´ 6WHLQ 'HFO   $V

D UHVXOW ³WKHUH ZDV OLWWOH RSSRUWXQLW\ IRU FRRUGLQDWLRQ DFURVV WKH WHDPV SURFHVVLQJ GLIIHUHQW )2,$

UHTXHVWV LQYROYLQJ 6HFUHWDU\ &OLQWRQ¶V HPDLOV DW WKDW VSHFLILF WLPH DQG WKH GLIIHUHQFHV LQ

UHGDFWLRQV DQG H[HPSWLRQV DVVHUWHG DPRQJVW WKH WKUHH GRFXPHQWV ZHQW XQQRWLFHG´ Id. )XUWKHU

GXULQJ WKH WLPH SHULRG ZKHQ WKH DJHQF\ ZDV SURGXFLQJ WKH GHFODUDWLRQ DQG QDUUDWLYH Vaughn LQGH[

LQ WKLV FDVH WKHUH KDG EHHQ D OHDGHUVKLS FKDQJH LQ WKH 2IILFH RI ,QIRUPDWLRQ 3URJUDPV DQG 6HUYLFHV

³,36´ WKH PRQWK EHIRUH DQG WKHUH ZDV D ³QHZ YDFDQF\ LQ D FULWLFDO PDQDJHU SRVLWLRQ ZLWK




       7KH 6WDWH 'HSDUWPHQW QRWHG WKDW RQH VHQWHQFH ZKLFK ZDV QRW SDUW RI WKH FDOO VXPPDULHV
ZDV ZLWKKHOG IURP WKH 0F'RQRXJK HPDLO LQ GRFXPHQW & EXW ZDV QRW ZLWKKHOG SXUVXDQW
WR ([HPSWLRQ  IURP GRFXPHQWV & DQG & 'HI¶V 0RW DW  Q FLWLQJ 6WHLQ
'HFO   Q %HFDXVH WKH DJHQF\ KDV SXEOLFO\ UHOHDVHG WKDW VHQWHQFH LW GRHV QRW VHHN WR ZLWKKROG
LW QRZ DQG WKDW VHQWHQFH UHPDLQV XQUHGDFWHG LQ WKH FRSLHV RI & DQG & Id.
FLWLQJ 6WHLQ 'HFO   Q
                                                
RYHUVLJKW RI )2,$ OLWLJDWLRQ FDVHV LQ ,36´ Id. $OWKRXJK WKH &RXUW GRHV QRW H[FXVH GHIHQGDQW¶V

ODFN RI RUJDQL]DWLRQ LW UHFRJQL]HV WKDW WKH DJHQF\ ³KDV EHHQ WDNLQJ VWHSV WR HQVXUH EHWWHU

FRRUGLQDWLRQ ZKHQ GRFXPHQWV DUH UHYLHZHG DQG SURGXFHG LQ UHVSRQVH WR )2,$ UHTXHVWV´ Id.  

6SHFLILFDOO\ WKH 6WDWH 'HSDUWPHQW KDV LQFUHDVHG LWV XVH RI ³WH[W PLQLQJ´ WR DOORZ HPSOR\HHV WR

GHWHUPLQH LI D GRFXPHQW KDV SUHYLRXVO\ EHHQ UHYLHZHG LQ WKH VDPH FDVH RU D GLIIHUHQW FDVH DQG LW

KDV LQWURGXFHG QHZ WRROV WR HQDEOH VHDUFKHV RI GRFXPHQW FROOHFWLRQV LQ RUGHU WR DYRLG GXSOLFDWHV

Id.

        ,Q OLJKW RI WKH VXEVWDQWLDWLRQ RI WKH LPSRUWDQW QDWLRQDO VHFXULW\ LQWHUHVWV DW VWDNH LW GRHV QRW

DSSHDU WKDW WKH DJHQF\¶V IDLOXUH WR LQYRNH ([HPSWLRQ  ZDV SDUW RI DQ HIIRUW WR JDLQ D WDFWLFDO

DGYDQWDJH EXW UDWKHU WKDW LW VWHPPHG IURP LQHIILFLHQFLHV DW DQG H[WUDRUGLQDU\ EXUGHQV SODFHG XSRQ

GHIHQGDQW¶V )2,$ XQLW See August  )G DW  3ODLQWLII DUJXHV WKDW GHIHQGDQW GHOLEHUDWHO\

IDLOHG WR LQYRNH ([HPSWLRQ  LQ RUGHU WR SURWHFW WKH DJHQF\¶V LQWHUHVWV ZKLFK LQFOXGHG DYRLGLQJ

³GHVLJQDWLQJ HPDLOV IURP 6HFUHWDU\ &OLQWRQ¶V XQRIILFLDO VHUYHU DV FODVVLILHG´ 3O¶V 2SS   

 %XW WKLV DUJXPHQW LV XQSHUVXDVLYH EHFDXVH WKH DJHQF\ KDG DOUHDG\ FODVVLILHG WKH LQIRUPDWLRQ DW

LVVXH RQ 0D\   See 6WHLQ 'HFO   $QG DV SODLQWLII FRQFHGHV WKH DJHQF\ UHGDFWHG WKH

VDPH PDWHULDO IURP DQRWKHU GRFXPHQW SURGXFHG LQ WKLV FDVH See 3O¶V 2SS   ³7KH RQO\ PDWHULDO

GLIIHUHQFH LQ WKH HPDLOV LV WKH VRXUFHV ± 6HFUHWDU\ &OLQWRQ¶V XQRIILFLDO VHUYHU RU WKH RIILFLDO

VHUYHU´

        %HFDXVH WKH 6WDWH 'HSDUWPHQW¶V IDLOXUH WR UDLVH )2,$ ([HPSWLRQ  DW WKH RXWVHW RI WKH

SURFHHGLQJV UHVXOWHG IURP KXPDQ HUURU EHFDXVH GLVFORVXUH RI WKH LQIRUPDWLRQ ZRXOG SRVH D

VLJQLILFDQW ULVN WR QDWLRQDO VHFXULW\ DQG EHFDXVH WKH DJHQF\ KDV WDNHQ VWHSV WR HQVXUH WKDW LW GRHV

QRW PDNH WKH VDPH PLVWDNH DJDLQ WKH &RXUW ZLOO UHFRQVLGHU LWV UXOLQJ FRQFHUQLQJ WKH SURGXFWLRQ




                                                   
RI & DQG & DQG LW ZLOO DGGUHVV ZKHWKHU WKH 6WDWH 'HSDUWPHQW¶V UHGDFWLRQV DUH

SURSHU XQGHU )2,$ ([HPSWLRQ 

,,    ([HPSWLRQ  DSSOLHV WR WKH UHGDFWLRQV LQ GRFXPHQWV & DQG &

       3ODLQWLII GRHV QRW DSSHDU WR FKDOOHQJH GHIHQGDQW¶V DVVHUWLRQ RI ([HPSWLRQ  WR &

DQG & MXVW DV LW GLG QRW FKDOOHQJH WKH DSSOLFDWLRQ RI ([HPSWLRQ  WR WKH VDPH LQIRUPDWLRQ

ZLWKKHOG LQ GRFXPHQW & See generally 3O¶V 2SS see also 3O¶V &URVV5HSO\ DW 

VWDWLQJ WKDW GHIHQGDQW KDG ³PHW LWV EXUGHQ RI SURRI RQ LWV ([HPSWLRQ  FODLPV´ DQG WKDW SODLQWLII

ZDV QR ORQJHU FKDOOHQJLQJ GHIHQGDQW¶V UHGDFWLRQV XQGHU WKDW H[HPSWLRQ ,Q DQ\ HYHQW WKH &RXUW

LV LQGHSHQGHQWO\ VDWLVILHG WKDW ([HPSWLRQ  DSSOLHV WR WKH UHGDFWHG LQIRUPDWLRQ

       )2,$ ([HPSWLRQ  SURYLGHV WKDW PDWWHUV WKDW DUH ³VSHFLILFDOO\ DXWKRUL]HG XQGHU FULWHULD

HVWDEOLVKHG E\ DQ ([HFXWLYH RUGHU WR EH NHSW VHFUHW LQ WKH LQWHUHVW RI QDWLRQDO GHIHQVH RU IRUHLJQ

SROLF\ DQG DUH LQ IDFW SURSHUO\ FODVVLILHG SXUVXDQW WR VXFK ([HFXWLYH RUGHU´ DUH H[HPSW IURP

SURGXFWLRQ XQGHU )2,$  86&  E 7KH '& &LUFXLW KDV ³FRQVLVWHQWO\ GHIHUUHG WR

H[HFXWLYH DIILGDYLWV SUHGLFWLQJ KDUP WR WKH QDWLRQDO VHFXULW\ DQG >KDV@ IRXQG LW XQZLVH WR XQGHUWDNH

VHDUFKLQJ MXGLFLDO UHYLHZ´ Ctr. for Nat’l Sec. Studies v. DOJ  )G   '& &LU 

³7KH >DJHQF\¶V@ DUJXPHQWV QHHG RQO\ EH ERWK µSODXVLEOH¶ DQG µORJLFDO¶ WR MXVWLI\ WKH LQYRFDWLRQ RI

D )2,$ H[HPSWLRQ LQ WKH QDWLRQDO VHFXULW\ FRQWH[W´ ACLU v. DOD  )G   '& &LU

 see also Morley v. CIA  )G   '& &LU  ³>7@KH WH[W RI ([HPSWLRQ 

LWVHOI VXJJHVWV WKDW OLWWOH SURRI RU H[SODQDWLRQ LV UHTXLUHG EH\RQG D SODXVLEOH DVVHUWLRQ WKDW

LQIRUPDWLRQ LV SURSHUO\ FODVVLILHG´

       +HUH WKH 6WDWH 'HSDUWPHQW KDV SURYLGHG WKH GHFODUDWLRQ RI (ULF 6WHLQ ZKLFK SXWV IRUWK

SODXVLEOH DQG ORJLFDO H[SODQDWLRQV LQ VXSSRUW RI WKH DJHQF\¶V LQYRFDWLRQ RI ([HPSWLRQ  7KH

GHFODUDQW DYHUUHG WKDW WKH LQIRUPDWLRQ ZDV FODVVLILHG RQ 0D\   SXUVXDQW WR ([HFXWLYH 2UGHU



                                                 
 ZKLFK FODVVLILHV LQIRUPDWLRQ WKDW FRXOG UHDVRQDEO\ EH H[SHFWHG WR FDXVH KDUP WR QDWLRQDO

VHFXULW\ See 6WHLQ 'HFO  ± 0RUHRYHU WKH &RXUW FRQGXFWHG DQ in camera UHYLHZ RI WKH

GRFXPHQWV SULRU WR LWV UXOLQJ RQ WKH PRWLRQV IRU VXPPDU\ MXGJPHQW DQG LW LV VDWLVILHG WKDW WKH

UHGDFWHG LQIRUPDWLRQ LV SURSHUO\ FODVVLILHG SXUVXDQW WR )2,$ ([HPSWLRQ 

       $IWHU DVVHUWLQJ DQG H[SODLQLQJ WKH XVH RI SDUWLFXODU H[HPSWLRQV DQ DJHQF\ PXVW UHOHDVH

³>D@Q\ UHDVRQDEO\ VHJUHJDEOH SRUWLRQ RI D UHFRUG´  86&  E XQOHVV WKH QRQH[HPSW

SRUWLRQV DUH ³LQH[WULFDEO\ LQWHUWZLQHG ZLWK H[HPSW SRUWLRQV´ RI WKH UHFRUG Mead Data Cent., Inc.

v. U.S. Dep’t of the Air Force  )G   '& &LU  see also Johnson v. EOUSA

 )G   '& &LU  -XVW DV ZLWK WKH H[HPSWLRQ DQDO\VLV ³>D@JHQFLHV DUH HQWLWOHG

WR D SUHVXPSWLRQ WKDW WKH\ FRPSOLHG ZLWK WKH REOLJDWLRQ WR GLVFORVH UHDVRQDEO\ VHJUHJDEOH

PDWHULDO´ Sussman  )G DW  FLWLQJ Boyd v. Criminal Div. of DOJ  )G  

'& &LU  DQG ³>D@ FRXUW PD\ UHO\ RQ JRYHUQPHQW DIILGDYLWV WKDW VKRZ ZLWK UHDVRQDEOH

VSHFLILFLW\ ZK\ GRFXPHQWV ZLWKKHOG SXUVXDQW WR D YDOLG H[HPSWLRQ FDQQRW EH IXUWKHU VHJUHJDWHG´

Juarez v. DOJ  )G   '& &LU  FLWLQJ Armstrong v. Exec. Office of the President

 )G   '& &LU  $ GLVWULFW FRXUW PXVW PDNH DQ H[SUHVV ILQGLQJ RQ VHJUHJDELOLW\

Id. DW  FLWLQJ Morley  )G DW 

       7KH 6WDWH 'HSDUWPHQW¶V GHFODUDQW H[SODLQHG WKDW WKH DJHQF\ ³FRQGXFWHG D OLQHE\OLQH

UHYLHZ RI >&@ DQG GHWHUPLQHG WKHUH LV QR DGGLWLRQDO LQIRUPDWLRQ WKDW FDQ EH UHDVRQDEO\

VHJUHJDWHG IRU UHOHDVH´ 6WHLQ 'HFO   6LQFH KH DOVR DYHUUHG WKDW WKLV ³H[SODQDWLRQ DSSOLHV ZLWK

HTXDO IRUFH WR WKH WH[W DV LW DSSHDUV LQ GRFXPHQWV & DQG &´ see id.   DQG

WKLV ZDV ERUQH RXW E\ WKH &RXUW¶V in camera UHYLHZ WKH &RXUW ILQGV WKDW WKH 6WDWH 'HSDUWPHQW KDV

PHW LWV VHJUHJDELOLW\ REOLJDWLRQ




                                                
                                             &21&/86,21

       )RU WKH IRUHJRLQJ UHDVRQV WKH &RXUW ILQGV LW DSSURSULDWH WR UHFRQVLGHU LWV UXOLQJ RQ WKH

SDUWLHV¶ PRWLRQV IRU VXPPDU\ MXGJPHQW 'HIHQGDQW¶V 0RWLRQ IRU 5HFRQVLGHUDWLRQ >'NW  @ LV

*5$17(' DQG WKH &RXUW $/7(56 LWV 2UGHU RI 0DUFK   DV IROORZV 7KH &RXUW

FRQFOXGHV WKDW GRFXPHQWV & DQG & FRQWDLQ FODVVLILHG LQIRUPDWLRQ DQG WKDW WKH

GRFXPHQWV DUH SURSHUO\ UHGDFWHG SXUVXDQW WR )2,$ ([HPSWLRQ  7KHUHIRUH GHIHQGDQW QHHG QRW

GLVFORVH WKH UHGDFWHG SRUWLRQV RI WKH GRFXPHQWV WR SODLQWLII

       62 25'(5('




                                              $0< %(50$1 -$&.621
                                              8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 2FWREHU